Citation Nr: 0529256	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-32 669	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during a period of treatment at SouthCrest Hospital 
beginning on November 17, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1948 to January 1951.  His DD Form 214 also shows that he had 
2 years, 7 months, and 15 days of service prior to September 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 2004 decision by the VA medical center 
(VAMC) in Muskogee, Oklahoma.  In March 2005, the Board 
remanded the case so that, among other things, the veteran 
could be afforded a video conference hearing before a member 
of the Board.  That hearing was held in June 2005.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The VAMC has heretofore characterized the issue on appeal in 
terms of the veteran's entitlement to payment or 
reimbursement of unauthorized medical expenses.  However, the 
veteran appears to contending, at least in part, that the 
Department of Veterans Affairs (VA) authorized the treatment 
in question.  See 38 U.S.C.A. § 1703 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2005).  More 
specifically, it is suggested that SouthCrest Hospital 
personnel contacted the VA Community Based Outpatient Clinic 
(CBOC) in Tulsa, Oklahoma on the veteran's behalf and 
obtained the necessary authorization.  In this regard, the 
Board notes that it does not appear from the record that any 
effort has been made to obtain information from the CBOC in 
Tulsa as to whether the treatment at issue was, in fact, 
authorized in advance.  Consequently, a remand is required.

As for the matter of unauthorized medical expenses, the Board 
notes that the law provides two related, but independent 
avenues for obtaining payment or reimbursement for such 
expenses in the case of a veteran who has a total disability, 
permanent in nature, from a service-connected disability.  
Title 38 U.S.C.A. § 1728 provides for such payment or 
reimbursement if (1) the care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and (2) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See also 38 C.F.R. § 17.120 (implementing 
regulation).  Alternatively, if a veteran is not eligible 
under § 1728, he may nevertheless obtain payment or 
reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002 if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); and

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

38 C.F.R. § 17.1002 (2005).

In the present case, with respect to eligibility under 
38 U.S.C.A. § 1728, the Board notes that the record on appeal 
contains an "Unauthorized Claim Re-Consideration Worksheet" 
completed by two VA physicians.  Both physicians indicated 
that the veteran's treatment at SouthCrest Hospital was non-
emergent and that VA facilities were available therefor.  
However, neither physician provided any explanation or 
rationale for their conclusions.  This matter needs to be 
developed further.

With respect to eligibility under 38 U.S.C.A. § 1725, the 
Board notes that it is not entirely clear from the current 
record whether the veteran was enrolled in the VA health care 
system and received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding the 
private treatment here in question.  The record also appears 
to contain conflicting information with respect to whether 
the veteran had coverage under a health-plan contract for the 
treatment in question.  More specifically, although the 
veteran has testified that he had no such coverage, documents 
of record from Tulsa X-Ray Lab, Inc. and SouthCrest Hospital 
suggest that he has, or has had, some degree of medical 
coverage through "Medicare Services," "Medicare Part A & 
B," and "Mutual of Omaha."  These matters need to be 
clarified.

Under 38 U.S.C.A. § 1725, as outlined above, eligibility for 
payment or reimbursement turns, in part, on whether the 
treatment in question was for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  In this regard, the Board notes 
that records from SouthCrest Hospital indicate that the 
veteran had a history of cardiac disease at the time of the 
incident here at issue.  The veteran has indicated that he 
has received treatment from VA in the past and that, after he 
was discharged from SouthCrest, he went to the CBOC in Tulsa 
for follow-up.  Inasmuch as a history of heart disease, if 
shown by medical evidence, could provide support for the 
proposition that the veteran could have reasonably believed 
that his symptoms of chest pain, dizziness, and/or abnormal 
breathing were indicative of a serious condition, the Board 
finds that it would be helpful to obtain copies of any 
records of VA treatment the veteran may have received for 
cardiac difficulties during the two-year period prior to the 
incident here in question.  The Board also finds that it 
would be helpful to obtain the records of his follow-up 
treatment from the CBOC, inasmuch as those records may shed 
further light on the circumstances surrounding his admission 
to SouthCrest Hospital, and the nature of his condition.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the CBOC in Tulsa, Oklahoma to review 
its admission logs and other pertinent 
documents from the time frame here in 
question and to certify whether the veteran's 
admission to SouthCrest Hospital on November 
18, 2003 was authorized.  The response 
received, and any evidence obtained, should 
be associated with the record on appeal.

2.  After the above development has been 
completed, the expanded record should be 
reviewed to determine whether VA granted 
prior authorization for the private medical 
expenses in question.

3.  If it is determined that there was no 
prior VA authorization, ask the Veterans 
Health Administration to certify whether the 
veteran was enrolled in the VA health care 
system and received medical services under 
authority of 38 U.S.C. chapter 17 within the 
24-month period preceding his admission to 
SouthCrest Hospital on November 18, 2003.  
The response received should be associated 
with the record on appeal.

4.  Ask the veteran to provide a written 
statement as to whether any of the expenses 
of his treatment at SouthCrest Hospital 
during the period here in question were 
covered, in whole or in part, by any 
insurance policy; medical or hospital service 
agreement, membership, or subscription 
contract; Medicare or supplementary Medicare 
medical insurance; a state plan for medical 
assistance; or any other form of health care 
contract or insurance plan.  Inform him that 
documents of record from Tulsa X-Ray Lab, 
Inc. and SouthCrest Hospital suggest that he 
has, or has had, some degree of coverage 
through "Medicare Services," "Medicare 
Part A & B," and "Mutual of Omaha."  The 
response received should be associated with 
the record on appeal.

5.  Ask the veteran to indicate whether he 
has received VA treatment for heart disease 
or other cardiac difficulties and, if so, to 
identify the facility where the treatment was 
rendered.  If the veteran provides adequate 
identifying information, obtain records of 
that treatment for the two-year period prior 
to the incident leading to his admission to 
SouthCrest on November 17, 2003, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The response(s) received, and any 
evidence obtained, should be associated with 
the record on appeal.

6.  Obtain records of the veteran's follow-up 
treatment at the CBOC in Tulsa, Oklahoma, 
following his discharge from SouthCrest 
Hospital in November 2003.  The evidence 
obtained should be associated with the record 
on appeal.

7.  Arrange to have a physician review the 
record, including the veteran's Medical 
Administration Services (MAS) file, and 
prepare a written opinion separately 
addressing each of the following questions: 

a.  Was the treatment the veteran 
received at SouthCrest Hospital in 
November 2003 rendered in a medical 
emergency of such nature that delay 
would have been hazardous to his life or 
health?

b.  If the veteran's admission to 
SouthCrest Hospital was for a medical 
emergency, when did the emergency end?  
At what point in time, if any, could he 
have been transferred from SouthCrest 
Hospital to a VA medical facility for 
continuation of treatment?

c.  Were appropriate VA or other Federal 
facilities feasibly available for the 
veteran's treatment?  Would an attempt 
to use such facilities beforehand, or to 
obtain prior authorization for the 
required services, have been reasonable, 
sound, wise, or practicable?  Is there 
any reason that services at VA or other 
Federal facilities, if sought, would 
have been refused?

The reviewing physician should explain the 
rationale for all opinions given.

8.  Thereafter, take adjudicatory action on 
the veteran's claim.  In so doing, first 
consider whether the veteran is entitled to 
payment or reimbursement under the provisions 
of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
If he is not, consider whether he is entitled 
under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002.  If the benefit sought remains 
denied, provide a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 17.1001 and 17.1002.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the record on appeal 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

